—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Fisher, J.), rendered June 9, 1993, convicting him of burglary in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has failed to preserve for appellate review his contention that he was prejudiced by the prosecutor’s improper comments during summation (see, CPL 470.05 [2]; People v *467Balls, 69 NY2d 641; People v Nuccie, 57 NY2d 818), and we decline to reach the issue in the exercise of our interest of justice jurisdiction.
The defendant’s sentence is neither harsh nor excessive under the circumstances of this case (see, People v Suitte, 90 AD2d 80). Mangano, P. J., Bracken, Balletta and Hart, JJ., concur.